Cole, J.
1. Promisory note: Indorsement as collateral. The only question in this case is, whether the plaintiff, having, without notice of equities, taken the note before due as collateral security for his liability in becoming surety for the transferrer, for a debt which he afterwards paid, is a holder in good faith, for a valuable consideration, in the ordinary course of business, in such a sense as that he takes it discharged of any equities between the antecedent parties. This question was decided by this court in the affirmative, in the case of Trustees of Iowa College v. Hill, 12 Iowa, 462, after a thorough review of the different cases in the books on this question, and therewith we are still content. In that case, *305this court quoted, with full approbation, the case of Roxborough v. Meesick, 6 Ohio State, 448, where it was held, that if the creditor receiving such note as collateral security incurred any new responsibility or subjected himself to any loss, he will be protected from infirmities affecting the instrument before it was thus transferred. See also Buddick v. Lloyd, 15 Iowa, 441. The cases on the question will be found referred to in 15 Iowa, supra, and also in 1 Am. Lead. Cases, 325 to 338.
Affirmed.